Citation Nr: 1818070	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the cervical spine.  

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with degenerative disc disease, status-post L5-S1 discectomy, prior to April 22, 2013, and from August 1, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.  

4.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy, associated with lumbar strain with degenerative disc disease, status-post L5-S1 discectomy, prior to March 16, 2012, and in excess of 20 percent from that date.  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1988, May to July 2003, October 2004 to January 2006 and March 2008 to May 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision granted service connection for osteoarthritis of the cervical spine, evaluated as 20 percent disabling; service connection for lumbar strain, evaluated as 10 percent disabling; and right knee strain, evaluated as 10 percent disabling; each effective May 6, 2009.  The rating decision denied service connection for major depressive disorder.  

A December 2013 rating decision characterized the Veteran's lumbar spine disability as lumbar strain with degenerative disc disease status-post L5-S1 discectomy.  It assigned this disability a temporary evaluation of 100 percent, effective April 22, 2013; the 10 percent evaluation resumed, effective August 1, 2013.  In that same decision, service connection was granted and a 10 percent rating assigned for left lower extremity radiculopathy, effective January 17, 2013.  As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, it is part and parcel of the lumbar spine disability on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is in the record. 

In February 2017, the Board remanded the issues on appeal, as well as the issue of service connection for major depressive disorder claimed as depression with anxiety.

A July 2017 rating decision granted service connection for major depressive disorder also claimed as PTSD, with an evaluation of 70 percent, effective May 6, 2009.  The rating decision increased the evaluation for left lower extremity radiculopathy to 20 percent, effective March 16, 2012, the date of the first evidence of a separate compensable evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's February 2017 remand requested that the Veteran be scheduled for appropriate examinations to determine the current severity of his cervical spine, lumbar spine and right knee disabilities.  The examiner was specifically requested to address the Veteran's contentions that without his pain medication his disabilities would be worse.

However, DBQs conducted in June 2017 of the Veteran's cervical spine, lumbar spine and right knee disabilities fail to address the Veteran's contentions.  The examinations are further inadequate because the examiner noted the Veteran's report of flare-ups affecting his right knee, back and neck but did not attempt to ascertain information necessary to provide an opinion- i.e., frequency, duration, characteristics, severity, or functional loss-regarding the flares by alternative means.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The examinations conducted on remand should include that information.  As a result, the Board finds that the development requested by the Board's February 2017 remand was not fully completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, a May 1, 2017, VA medical record reflects that neurosurgery had suggested a functional evaluation, and that primary care had ordered a KT (kinesiotherapy) consult for functional capacity evaluation.  The most recent VA CAPRI record, dated May 3, 2017, and printed on May 15, reflects that the Veteran had been scheduled for physical therapy for low back pain.  However, the record does not contain any corresponding VA medical records.  

Those records must be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders any outstanding VA treatment records, including all those dated after May 3, 2017.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected neck, back, left lower extremity radiculopathy and right knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  

The examiner must specifically address the following:  

(a)  The examiner must describe all impairment of the neck, back, left lower extremity radiculopathy and right knee disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up of the neck, back and right knee and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

(b)  the Veteran's contentions that without his pain medication his cervical spine, lumbar spine and right knee disabilities would be worse.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

